             Case 3:20-cv-02254-VC Document 26 Filed 05/15/20 Page 1 of 5




 1
     Matthew M. Lavin, Esq. (trtro hac vice)
2    Wendy A. Mitchell, Esq. (CA SBN 158553)
     NAPOLI SHKOLNIK, PLLC
 J   5757 W. Century Boulevard, Suite 680
     Los Angeles, CA 90045
4
     (212) 397-1000 / Fax (646) 843-7603
 5
     David M. Lilienstein, Esq. (CA SBN 218923)
 6   Katie J. Spielman, Esq. (CA SBN 252209)
     DL LAW GROUP
 7
     345 Franklin Street
 8   San Francisco, CA 94102
     (41s) 678-s050 / (4r5) 3s8-8484
 9

10
     Attorneys   for Plaintffi   and Putative Class

11                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
12

     LD, DB, BW, RH AND CJ on behalf of                   Case No. :   3   :20-CY -02254-V C
13
     themselves and all others similarly situated,
l4                                                        NOTICE OF RELATED CASE
            Plaintiffs,                                   PURSUANT TO CIVIL L.R. 3.12 TO BE
l5                                                        FILED IN CASE NO.4:20-CY-02249;
            vs.                                           ADMINISTRATIVE MOTION TO
16
                                                          CONSIDER WHETHER CASES
17   UNITED BEHAVIORAL HEALTH, A                          SHOULD BE RELATED PURSUANT
     California Corporation, and VIANT, INC.,         a   TO CM L.R.7-11
18   Nevada corporation,
t9
            Defendants.
20

21          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

22          PLEASE TAKE NOTICE that a related case Pacific Recovery Solutions et al. v, United
23
     Behavioral Health et al., Case No. 4:20-cv-02249-YGR (the "Provider Action"), was filed on
24
     Apli|2,2020, in the United States District Court for the Northern District of California. Pursuant
25

26
     to Civil Local Rules 3-12(b) and 7-l I of the United State District Court for the Northern District

27   of California, Plaintiffs submit this Administrative Motion to Consider Whether this action, ZD

28



                            NOTICE OF RELATED CASE PURSUANT TO             CIVL L.R.   3-12
                                            3:20-CY-02254-VC
               Case 3:20-cv-02254-VC Document 26 Filed 05/15/20 Page 2 of 5




 1   et al, v, United Behavioral Health et al. Case No.3:20-cv-02254-YC, (the "MemberAction")
 2
     should be related to the earlier-filed Provider Action.
 3
     I.              APPLICABLE STANDARD UNDER                      CIVI      L.R. 3-12
 4
                     Under Civil Local Rule 3-l l2(a), an "action is related to another when:            (l)   The actions
 5


 6   concern substantially the same parties, property, transaction or event; and (2) it appears likely that

 7   there   will   be an unduly burdensome duplication of labor and expense or conflicting results if the

 8
     cases are conducted before different Judges."           Civil L.R. 3-12(a).
 9
                     Whenever a party knows or believes that an action may be related to an action which
10
                                                            o'must promptly
     is or was pending in the Northern District, said party                 file in the earliest-filed case
ll
l2   an administrative Motion to Consider Whether Cases Should Be Related, pursuant to Civil L.R.

l3   7-tt;'l
14
     II.             Related Cases
15
                     The LD et al. v. United Behavioral Health et         al. action should    be related to the earlier
16

     filed action Paci/ic Recovery Solutions et al. v. United Behavioral Health et al., Case No. 4:20-
l7

l8   cv-02249 assigned to Judge Yvonne Gonzalez Rogers.

l9                   The LD et al. v. United Behavioral Health et        al. action, and the apparently related case
20
     involve the same defendants, attorneys, parallel discovery issues, substantially similar witnesses
21
     and concern the same issues. As such, the following similar questions of law and fact exist:
22

z)
                     o   Did United Behavioral Health (United) and Viant, Inc. (Viant) conspire to

24                       systematically underpay healthcare claims'

25

26

27
     I In addition to complying with Civil L.R. 7-l l, a copy of the motion, together with proof of service pursuant to Civi
28   L.R. 5-6, must be seryed on all known parties to each apparently related action, A Chambers copy of the motion
     be lodged with the assigned Judge in each apparently related case under Civil L.R. 5-l(b)." CivilL.R. 3-12(b)
                                                                2
                               NOTICE OF RELATED CASE PURSUANT TO CIVIL L,R. 3-12
                                               3:20-CY-02254-VC
             Case 3:20-cv-02254-VC Document 26 Filed 05/15/20 Page 3 of 5




 I              o    Did Viant use intentionally misleading data to price healthcare claims.
2
                o Did United and Viant knowingly underpay healthcare claims in a manner
 J
                     inconsistent with the terms of health plans administered or insured by United.
4

 5
                o    Did United misrepresent the benefits payable to healthcare providers for treating

 6                   certain patients with health plans administered or insured by United.

 7              .    Did United and Viant profit from violating the terms of health plans.
 8
                o    Did United and Viant violate RICO.
 9

            Accordingly,it   appears   likely that there will be an unduly burdensome duplication of labor
10


ll   and expense or the possibility of conflicting results   if the cases proceed   before different judges.

12   L.R.312(bX2).
l3
     III.       CONCLUSION
14
                As set forth above the LD et al. v. United Behavioral Health at al Member action is
l5
     related to the Pacific Recovery Solutions et al. v. United Behavioral Health, Case No. 4:20-cv-
16


17   02249 Provider action. For the foregoing reasons, Plaintiffs request that this administrative

18   motion be granted, that the Member Action be deemed related to the Provider Action pursuant to
l9
     Local Rule 3-12, and that the Member Action be assigned to Judge Gonzalez Rogers.
20

2t
     DATED: May 15,2020                                      NAPOLT SHKOLNIK, PLLC
22

                                                             /s/ Matthew M. Lavin
23
                                                               MATTHEW M. LAVIN
24                                                             Attorneys for P laintiffs

25

26

27

28



                           NOTICE OF RELATED CASE PURSUANT TO          CIVI   L.R. 3-12
                                           3:20-CY-02254-VC
          Case 3:20-cv-02254-VC Document 26 Filed 05/15/20 Page 4 of 5


 I

 2                                          PROOF OF SERVICE

 J   STATE OF NEW YORK, COUNTY OF SUFFOLK
 4
            I am employed in the County of Suffolk, State of New York. I am over the age of l8 and not
 5   a party to the within action. My business address is 400 Broadhollow Rd., Suite 305, Melville,
     New York 11747
 6
                    OnMay 15,2020,I served the foregoing document(s) described as NOTICE
 7   OF RELATED CASE PURSUANT TO CIVIL L.R.3-12 TO BE FILED IN CASE NO. 4:20-
     CY-02249; ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE
 8
     RELATED PURSUANT TO CIVI L.R.7-11 on all interested parties in this action as set forth on
 9   the attached service list in the following manner:

10          BY MAIL: I am familiar with this firm's practice of collection and processing correspondence
            for mailing. Under that practice it would be deposited with the United States Postal Service on
1l          that same day with postage thereon fully prepaid at Melville, New York in the ordinary course
            of business.
t2
13          BY FACSIMILE: In addition to service by mail as set forth above, a copy of said
            document(s) was also delivered by facsimile transmission to the addressee(s) pursuant to Code
t4          of Civil Procedure $1013(e).

l5   !      BY OVERNIGHT MAIL: I caused said document(s) to be picked up via FEDERAL
            EXPRESS for delivery to the addressee(s) set forth on the attached service list on the next
t6
            business day.
17
            BY PERSONAL SERVICE: I caused said document(s) to be delivered via personal delivery
18          to the addressee(s) set forth on the attached service list.

19
     tr     BY ELECTRONIC SERVICE: Pursuant to the agreement of the parties, I caused the
            document to be sent from kurrea@napolilaw.com to the persons listed in the attached service
20
            list.
2t
22
             I declare under penalty of perjury under the laws of the State of New York that the above is
     true and correct.
23
            Executed on May 15,2020 at Melville, New York
24

25

26                                                        Victor Warren
27

28



                                               PROOF OF SERVICE
          Case 3:20-cv-02254-VC Document 26 Filed 05/15/20 Page 5 of 5


 I
                                         SERVICE LIST
2

 J
     Heather Lynn Richardson, Esq.
4    Lauren Margaret Blas, Esq.
     GIBSON, DUNN ANd CRUTCHER LLP
 5   333 South Grand Avenue
     Los Angeles, CA 90071
 6
     (213) 229-7409
 7   HRichardson@gibsondunn.com
     LBlas@gibsondunn.com
 8
     Geoffrey Sigler, Esq.
 9   GIBSON, DTINN ANd CRUTCHER LLP
     1050 Connecticut Avenue, NW
10
     Washington,DC 20036
11   GS i gler@gibsondunn.com


12   Carys Anne Arvidson, Esq.
     PHELPS DLINBAR LLP
13
     365 Canal Street, Suite 2000
t4   New Orleans, LA 70130
     (e4e) 632-6e60
15   Carys.Arvidson@phelps.com

t6   Enol J. King, Jr., Esq.
     PHELPS DI.JNBAR, LLP
l7   II City Plaza
18
     400 Convention Street, Suite 1100
     Baton Rouge, LA70802
t9   (22s) 346-028s
     Erol.King@phelps.com
20

21

22

23

24

25

26

27

28
                                               2


                                         PROOF OF SERVICE
